 



(ASPREVA LOGO) [o38269o3826900.gif]
 
Exhibit 10.40
 
 
William M. Burns
F. Hoffmann-La Roche Ltd
Grenzacherstrasse  124
CH-4070
Basel, Switzerland
 
August 17, 2007
 

Re:   Support of CellCept® activities outside the U.S. (the “ROW”) between
Aspreva Pharmaceuticals SA (“Aspreva”), and F. Hoffmann-La Roche Ltd and
Hoffmann-La Roche Inc. (collectively, “Roche”)

 
Dear Mr. Burns,
 
As a follow up to our recent discussions with you and your team regarding our
CellCept® Collaboration and Promotion Agreement dated July 18, 2003, as amended
(“Collaboration Agreement”), this letter (“Letter Agreement”) sets forth certain
understandings and agreements reached by Aspreva and Roche with respect to
activities undertaken by Roche to develop and commercialize CellCept for
autoimmune indications (“ROW Activities”). The ROW Activities consist of the
following:
 
1. Clinical Development.  Through its local affiliate in China, Roche elected to
perform several clinical trials for the treatment of lupus nephritis using
CellCept (“Clinical Trials”). Activities performed by such affiliate included
recruitment, study management, liaising with local CRO’s and investigators, and
product distribution. Such activities are described in more detail in Exhibit A.
 
2. ROW Commercialization.  In addition to Aspreva’s worldwide efforts to prepare
for the commercialization of CellCept in autoimmune indications, Roche has
undertaken certain activities to prepare for the commercialization of CellCept
in autoimmune indications in territories outside the US, Canada and the major
five EU countries. Activities performed by Roche included non-promotional
pre-market preparation, educational programs, medical product related training,
and market assessment. Such activities are described in more detail in
Exhibit A.
 
3. General.  Roche has provided Aspreva or Aspreva’s affiliates with guidance on
clinical development, drug safety, product manufacturing and patent expiry
strategies relating to CellCept.
 
Aspreva agrees to reimburse Roche for certain expenses incurred by Roche in
connection with the ROW Activities by making a one-time payment to Roche of
twenty million dollars (US$20,000,000). Such payment shall be non-refundable and
non-creditable. Such payment shall be made no later than thirty (30) days after
the date of this letter by wire transfer to an account designated by Roche.
Aspreva shall have no further obligations to Roche with respect to the ROW
Activities, and nothing herein is intended to alter the allocation between Roche
and Aspreva of costs incurred in connection with CellCept-related activities
(other than the ROW Activities) that is set forth in the Collaboration
Agreement.
 

      Aspreva Pharmaceuticals SA   Tel:+41 (0)32 720 0550 Rue des Beaux-Arts 8  
Fax:+41 (0)32 720 0559 Case postale 1611     2001 Neuchâtel, Switzerland   VAT
Registration Nr. 622 567 www.aspreva.com    


 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


1



--------------------------------------------------------------------------------



 



In consideration for Aspreva’s agreement to make the payment specified above,
Roche will provide Aspreva with access to, and copies of, all resulting data
from the Clinical Trials for use by Aspreva (or its affiliates) in its permitted
activities under the Agreement. Any such Clinical Trial information shall be
deemed Roche Confidential Information under the Collaboration Agreement.
 
This Letter Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior oral and
written, and all contemporaneous oral agreements, understandings and
arrangements. For the avoidance of doubt, the Collaboration Agreement shall
continue in full force and effect. No modification of or amendment to this
Letter Agreement shall be effective unless signed by the parties. If any
provision of this Letter Agreement is held to be invalid by a court of competent
jurisdiction, then the remaining provisions shall remain in full force and
effect. This Letter Agreement is to be interpreted and enforced in accordance
with the laws of the State of New York, without regard for any conflicts of law
principles that would provide for application of the laws of any jurisdiction
outside New York.
 
If the foregoing captures our agreements and understandings on these matters,
please have this Letter Agreement signed below where indicated and return the
duplicate original to Aspreva.
 
Aspreva Pharmaceuticals SA
 

  By: 
/s/  John A. Parkinson


Name:     John A. Parkinson

Title: VP Finance
 
F. Hoffmann-La Roche Ltd
 

  By: 
/s/  Stefan Arnold


Name:     Stefan Arnold

  Title:  Attorney at Law

 
F. Hoffmann-La Roche Ltd
 

  By: 
/s/  W. M. Burns


Name:     W. M. Burns

  Title:  CEO Pharma Division, Roche

 
Hoffmann-La Roche Inc.
 

  By: 
/s/   Gary J. Zieziula


Name:     Gary J. Zieziula

  Title:  V. P. Commercial Operations

 
8/28/07
 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


2



--------------------------------------------------------------------------------



 



[o38269o3826900.gif]
 
Exhibit A [ * ]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


3